DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 19-45 have been considered but are moot because the new ground of rejection does not rely on any references applied in the prior rejection of record (prior art of rejection been explained how the amended portion of the claim is taught) for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-45 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Shimoda et al. (US Pub 2003/0022403 A1), hereinafter Shimoda, in view of Paranjpe et al. (US PGpub: 2019/0393069 A1), herein after Paranjpe and evidenced by Bower et al. (US PGpub: 2017/0250167 A1), herein after Bower.
Regarding claim 19, Shimoda teaches, in FIG. 6-13A, 26, a micro-transfer printing system, comprising: a transfer stamp comprising a body (FIG. 12A, 12b) and spaced-apart posts (12a) protruding away from the body (12a protrude away from body 12b as in FIG. 12B); and a light source (FIG. 14A, L1) operable to controllably irradiate the posts with light, wherein the body and the posts are substantially transparent to the light (Paragraph [0123], [0151]-[0161] [0187], [0187]-[0191]). 
Shimoda does not explicitly teach the spaced-apart posts comprising a material capable of temporarily adhering components. Although it appear that  Shimoda hint to have it in Paragraph [0242] (in the third step, the transferred bodies 12a to be transferred are joined to the final substrate 14 through a combination of an adhesive sheet 56 comprising a heat-fusing adhesive disposed between the final substrate 14 and the transferred bodies 12a and partial irradiation with laser light L1). 
Paranjpe teaches spaced-apart posts comprising a material capable of temporarily adhering components (FIG., 3E, 3H, Paragraph [0084].  The first releasable bonding layer 210A comprises a release material 214 and an adhesive material 216). This is rather known in the industry as evidenced by Bower in Paragraph [0011] with the objective of electrical conductors to form a robust electrical contact between the connection posts 17, 26 of the component and the substrate electrical conductors.
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Shimoda’s micro-transfer printing system to modify with teachings as described by Paranjpe and Bower such that micro-
Regarding claim 20, Shimoda teaches the micro-transfer printing system of claim 19, comprising an optical system comprising optics, wherein the optical system is operable to controllably direct light from the light source to the posts through the optics (Paragraph [0151]-[0161], FIG.  6, 10, 12A. Laser light).
Regarding claim 21, Shimoda teaches the micro-transfer printing system of claim 20, wherein each of the posts comprises a distal end away from the body and the optical system is operable to irradiate the distal end of one of the posts at a time (Paragraph [00151]-[0161], FIG.  6, 10, 12A).
Regarding claim 22, Shimoda teaches the micro-transfer printing system of claim 20, wherein each of the posts comprises a distal end away from the body and the optical system is operable to irradiate a distal end of each of multiple ones of the posts at a time (Paragraph [0051]-[0161], FIG.  6, 10, 12A).
Regarding claim 23, Shimoda teaches the micro-transfer printing system of claim 20, comprising a memory operable to store a mapping of selected components and non-selected components, wherein the optical system is operable to controllably 
Regarding claim 24, Shimoda teaches the micro-transfer printing system of claim 19, comprising a motion-control system operable to move the transfer stamp in at least two directions (FIG.  6, 10, 12A). 
Regarding claim 25, Shimoda teaches the micro-transfer printing system of claim 24, comprising an optical system comprising optics, wherein the motion-control system comprises a motion platform at least partially disposed between the optics and the body, and at least a portion of the motion platform is transparent to the light emitted from the light source (Paragraph [0123], [0187], [0187]-[0191]).
Regarding claim 26, Shimoda teaches the micro-transfer printing system of claim 24, comprising an optical system comprising optics, wherein the motion-control system comprises a motion platform and the optics are disposed between the motion platform and the body (Paragraph [0187]-[0191]).
Regarding claim 27, Shimoda teaches the micro-transfer printing system of claim 26, wherein at least a portion of the motion platform is transparent to the light emitted from the light source (Paragraph [0123], [0178]).
Regarding claim 28, Shimoda teaches the micro-transfer printing system of claim 19, wherein the light source is a laser (Paragraph [0167], [0206]).
Regarding claim 29, Shimoda teaches the micro-transfer printing system of claim 19, wherein the transfer stamp is a visco-elastic transfer stamp where the material is a visco-elastic material (Paragraph [0387]. Bower
Regarding claim 30, Shimoda teaches the micro-transfer printing system of claim 19, comprising a component source wafer comprising micro-transfer printable components, wherein the motion-control system is operable to controllably contact the posts to the components to adhere one of the components to each of the posts (FIG.  6, 10, 12A) and remove the transfer stamp from the component source wafer with a component adhered to the distal end of each of the posts (process claim in the product) (transfer stamps gets removed after the transfer of the ICs) 
Regarding claim 31, Shimoda teaches the micro-transfer printing system of claim 19, comprising a component adhered to each of the posts (Paragraph [0035]-[0036], [0105], [01174], [0115]).
Regarding claim 32, Shimoda teaches the micro-transfer printing system of claim 31, wherein the component comprises an ablation layer of ablative material that is in contact with the post to which the component is adhered (Paragraph [0104], [0077], [0127], and [0202]). 
Regarding claim 33, Shimoda teaches the micro-transfer printing system of claim 32, wherein the ablation layer is a layer of metal, a layer of dielectric material, a layer comprising a dye, a layer comprising a black material, or a layer comprising carbon black [Paragraph [0285]). 
Regarding claim 34, Shimoda 
Regarding claim 35, Shimoda teaches the micro-transfer printing system of claim 32, wherein the ablation layer is a patterned layer (FIG. 13A, 11 & 15, Paragraph [0127], [0201]-[0206]).
Regarding claim 36, Shimoda teaches the micro-transfer printing system of claim 32, wherein the ablation layer is an unpatterned layer (FIG. 13A, 11, Paragraph [0127], [0201]-[0206]. Patterned or unpatented is a matter of design choice known to the people of general skill in this field). 
Regarding claim 37, Shimoda teaches, Paragraph [0123], [0187], [0187]-[0191], a micro-transfer printing system comprising: a motion-control system comprising a motion platform sized and shaped to have a transfer stamp attached or mounted thereto   (FIG.10), wherein the transfer stamp comprises a body and spaced-apart posts protruding away from the body and the motion-control system is operable to move the stamp in at least two directions; and a light source operable to controllably irradiate the posts with light when the stamp is attached or mounted to the motion platform (Paragraph [0123], [0151]-[0161] [0187], [0187]-[0191]). 
Shimoda does not explicitly teach the spaced-apart posts comprising a material capable of temporarily adhering components. Although it appear that  Shimoda hint to have it in Paragraph [0242] (in the third step, the transferred bodies 12a to be transferred are joined to the final substrate 14 through a combination of an adhesive sheet 56 comprising a heat-fusing adhesive disposed between the final substrate 14 and the transferred bodies 12a and partial irradiation with laser light L1)
Paranjpe teaches spaced-apart posts comprising a material capable of temporarily adhering components (FIG., 3E, 3H, Paragraph [0084].  The first releasable Bower in Paragraph [0011] with the objective of electrical conductors to form a robust electrical contact between the connection posts 17, 26 of the component and the substrate electrical conductors.
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Shimoda’s micro-transfer printing system to modify with teachings as described by Paranjpe and Bower such that micro-transfer printing system becomes more efficient for micro-LED displays, and in particular to more efficient micro-LED transfer methods. Irradiation of the release material results in debonding of the micro-LED from the second carrier. This process is referred to as the light-based debonding process. The light-based debonding process, when completed, allows for the two carriers to be separated. The first carrier 230A carries (supports) a first set of the micro-LEDs 20 and the second carrier carries (supports) a second set of the micro-LEDs.
Regarding claim 38, Shimoda teaches the micro-transfer printing system of claim 37, wherein the light source is a laser (Paragraph [0167], [0206]). 
Regarding claim 39, Shimoda teaches the micro-transfer printing system of claim 37, comprising an optical system comprising optics, wherein the optical system is operable to controllably direct light from the light source to the posts through the optics (Paragraph [0167], [0201-[0206], FIG.  6, 10, 12A). 
Regarding claim 40, Shimoda teaches the micro-transfer printing system of claim 39, wherein each of the posts comprises a distal end away from the body and the 
Regarding claim 41, Shimoda teaches the micro-transfer printing system of claim 39, wherein each of the posts of the stamp comprises a distal end away from the body and the optical system is operable to irradiate a distal end of each of multiple ones of the posts at a time (Paragraph [0051]-[0161], FIG.  6, 10, 12A)... 
Regarding claim 42, Shimoda teaches the micro-transfer printing system of claim 39, comprising a memory operable to store a mapping of selected components and non-selected components, wherein the optical system is operable to controllably direct light from the light source to the posts based, at least in part, on the mapping (Paragraph [0123], [0187], [0187]-[0191]). 
Regarding claim 43, Shimoda teaches the micro-transfer printing system of claim 37, comprising an optical system comprising optics, wherein the motion platform is at least partially disposed between the optics and the body, and at least a portion of the motion platform is transparent to the light emitted from the light source (Paragraph [0123], [0187], [0187]-[0191]). 
Regarding claim 44, Shimoda teaches the micro-transfer printing system of claim 37, comprising an optical system comprising optics, wherein the optics are disposed between the motion platform and the body (FIG. 10, Paragraph [0123], [0187]-[0191]). 
Regarding claim 45, Shimoda teaches the micro-transfer printing system of claim 44, wherein at least a portion of the motion platform is transparent to the light emitted from the light source (FIG.  6, 10, 12A, Paragraph [0123]). 

Relevant prior art:
Meitl et al. (US 2017/0047306 A1) teaches part of the independent claim 19 and 37. A stamp for micro-transfer printing includes a body and one or more posts extending from the body. a stamp for micro-transfer printing that includes a body and one or more posts extending from the body, where at least one of the posts has a non-planar surface contour at the distal end of the post that has a size and shape that accommodates a non-planar contact surface of a micro-transfer printable device. By providing such a non-planar surface contour on the distal end of the post, the surface of the distal end of the post has a larger contact area with the micro-device than a planar surface thereby increasing the adhesion force between the surface of the distal end of the post and the non-planar contact surface of the micro-transfer printable device and improving the reliability of the micro-transfer printing process. The non-planar surface of the distal end of the post can substantially match, be geometrically similar to, or different from the non-planar contact surface of a micro-transfer printable device. The micro-transfer printable device is an integrated circuit or a light-emitting diode. See Claim1 as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHEIKH MARUF/Primary Examiner, Art Unit 2828